Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Remarks filed 01/03/2022, Applicant amended claims 1, 17-18 and 20-21. Claims 1-22 are presently pending. The prior art of record, specifically Ouyang and Sniffin, does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 18 and 21 comprising, inter alia, an endoscope having a multiple-use portion comprising a handle and bend-control lever; a single-use portion releasably attached to the multiple-use portion and comprising a fluid hub and a cannula, having a bendable portion, attached to the fluid hub and extending distally therefrom, wherein he bend-control lever causes the bendable portion of the cannula to bend to a selected degree in a selected angular direction, including through an angle in which said imaging module of the cannula  has a field of view that encompasses a portion of the cannula that is proximal to the bendable portion of the cannula; and wherein the cannula is mounted for selective rotation about the longitudinal axis relative to the handle concurrently with the bending of the bendable portion of the cannula, in combination with the other elements of the claims. Specifically, neither Ouyang nor Sniffin teach or otherwise render obvious rotation of the cannula about the longitudinal axis relative to the releasably attached handle concurrently with the bending of the bendable portion of the cannula, in combination with the other elements of the claims. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795  
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795